                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00839-STV

SUSAN ULLERY,

      Plaintiff,

v.

RICK RAEMISCH, in his official capacity;
DAVID JOHNSON, in his individual and official capacities;
TERRY JAQUES, in his individual and official capacities;
BRUCE BRADLEY, in his individual and official capacities;
DAVID WANG, in his individual and official capacities;
DAVID URICH, in his individual and official capacities;
RAMONA AVANT, in her individual and official capacities;
SCOTT SMITH, in his individual and official capacities; and
DANNY LAKE, in his individual and official capacities;

     Defendants.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

      This matter comes before the Court on Defendant Bruce Bradley’s Motion to

Dismiss Plaintiff’s First Amended Complaint [#39] (the “Bradley Motion”) and the Motion

to Dismiss filed by Defendants Raemisch, Johnson, White, Wang, Urich, Avant, Smith

and Lake [#40] (the “State’s Motion”). The parties have consented to proceed before

the undersigned United States Magistrate Judge for all proceedings, including entry of a

final judgment. [#14, 29, 37, 38] This Court has carefully considered the motions and

related briefing, oral argument held on January 10, 2019, the case file, and the

applicable case law.   For the following reasons, IT IS ORDERED that the Bradley
Motion is GRANTED IN PART AND DENIED IN PART and the State’s Motion is

GRANTED IN PART AND DENIED IN PART.

I.     BACKGROUND 1

       Plaintiff is a former inmate of the Denver Women’s Correctional Facility

(“DWCF”), a facility within the Colorado Department of Corrections (“DOC”). [#22 at ¶¶

1, 6-7] In early 2014, Plaintiff began working in Canteen Services at DWCF. [Id. at ¶

19] She was primarily responsible for assisting in loading and unloading goods from

trucks at the facility’s loading dock.   [Id.]   Defendant Correctional Support Trades

Supervisor Bruce Bradley was Plaintiff’s most senior supervisor at Canteen Services,

though Defendants Correctional Officers David Wang and David Urich were also

supervisors. [Id. at ¶¶ 12, 20]

       Plaintiff worked with three other female inmates. [Id. at ¶ 19] According to the

Amended Complaint, shortly after Plaintiff began working at Canteen Services,

Defendant Bradley began sexually harassing Plaintiff and the three other female

inmates. [Id. at ¶¶ 21, 24] For instance, on one occasion, Defendant Bradley closely

observed the inmates remove their boots and inquired whether the women took good

care of their feet and painted their toenails. [Id. at ¶ 25] He told them to wear red nail

polish because it was his favorite color. [Id.] In the following days, he repeatedly told

them that it was time for a “pedi check.” [Id. at ¶ 26] When the inmates refused to show

him their toenails or did not paint their toenails, Defendant Bradley would behave rudely

toward them. [Id.] Defendant Bradley also repeatedly told Plaintiff that his wife’s feet


1The facts are drawn from the allegations in Plaintiff’s First Amended Complaint and
Jury Demand (the “Amended Complaint”) [#22], which must be taken as true when
considering a motion to dismiss. Wilson v. Montano, 715 F.3d 847, 850 n.1 (10th Cir.
2013) (citing Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir. 2011)).
                                            2
“turned [him] on” and that he wanted Plaintiff to paint her toenails because that would

sexually excite him. [Id. at ¶ 27] “Defendant Bradley’s practice of sexually harassing

the women he supervised became so pervasive that the women who worked on the

dock made an agreement that if Defendant Bradley was ever seen talking to one of the

women, another would join her so that she would not be left alone with him and thereby

[become] vulnerable to his harassment.” [Id. at ¶ 29]

       Though Defendant Bradley sexually harassed all four women, he focused most

of his harassment on Plaintiff. [Id. at ¶ 24] For example, on at least one occasion,

Defendant Bradley told Plaintiff about a new sex toy that he had purchased to use with

his wife. [Id. at ¶ 28] He also described to Plaintiff in graphic terms the sex acts that he

performed with his wife. [Id.]

       Approximately eight months after she began working in Canteen Services,

Plaintiff and the other Canteen Services workers were tasked with performing inventory,

which entailed tracking the goods in storage at DWCF. [Id. at ¶ 31] Defendant Bradley,

who directly supervised this process, used this opportunity to increase his sexual

harassment of Plaintiff.    [Id. at ¶¶ 31-32]    He repeatedly approached Plaintiff from

behind and forcefully pressed his genitals into her buttocks, lasciviously moaning

“mmmmmm” in Plaintiff’s ear. [Id. at ¶¶ 32-33] In an attempt to escape Defendant

Bradley’s constant sexual harassment, Plaintiff told him that she was a lesbian. [Id. at ¶

34] Defendant Bradley responded by discussing with Plaintiff the possibility of sexual

encounters involving himself, Plaintiff, and another woman. [Id.]

       Around October 2015, two of the four female inmates in Canteen Services were

released from prison.      [Id. at ¶ 35]   Following those inmates’ release, Defendant



                                             3
Bradley’s harassment of Plaintiff escalated. [Id. at ¶ 38] He began demanding that

Plaintiff show him her breasts, and threatened her with punishment if she refused. [Id.

at ¶¶ 38-39]    Believing she had no choice, Plaintiff reluctantly showed Defendant

Bradley her breasts. [Id. at ¶ 39]

       On another occasion, Plaintiff was in Defendant Bradley’s office shortly after she

had been informed of the death of a family member. [Id. at ¶ 40] Defendant Bradley

suggested that him “jacking off and [his] semen hitting [Plaintiff] in the face would make

her feel better.” [Id.] Defendant Bradley made similar comments on other occasions.

For example, he told Plaintiff something to the effect of “you know I shoot porno loads”

and that he wanted to have anal sex with Plaintiff.           [Id. at ¶ 41]   On yet another

occasion, Defendant Bradley offered to allow Plaintiff to use his personal cell phone if

she would masturbate for him—an offer Plaintiff refused. [Id. at ¶ 42] On what appears

from the Amended Complaint to be a separate incident, Defendant Bradley told Plaintiff

that if she did not masturbate for him, he would write her up for disobeying a lawful

order, and that she would lose her parole. [Id. at ¶ 45] Plaintiff told Defendant Bradley

that he was “fucking crazy” and then left his office. [Id.]

       Plaintiff repeatedly complained to Defendants Wang and Urich that Defendant

Bradley “was sexually harassing and scaring her.” [Id. at ¶ 43] Moreover, Defendant

Wang personally observed the incident where Defendant Bradley told Plaintiff that he

would write her up if she did not masturbate for him. [Id. at ¶ 45] Defendants Wang

and Urich neither documented nor stopped Defendant Bradley’s behavior. [Id. at ¶ 44]

Instead, they told her that “that’s how he is” and to be “glad” that he “like[d] her.” [Id.]




                                              4
On one occasion, after she complained about Defendant Bradley, Defendant Wang told

Plaintiff to put Defendant Bradley “in a good mood.” [Id. at ¶ 44]

      On or about April 15, 2016, Plaintiff met with Defendant Investigator Scott Smith

from the DOC Office of the Inspector General (“OIG”) about an unrelated issue. [Id. at ¶

47] Plaintiff stated that she wanted to report an incident of staff misconduct and asked

to meet with him another time. [Id.] Approximately four days later, Defendant Smith

summoned Plaintiff to the administrative offices at DWCF. [Id. at ¶ 48] Defendants

Captain Ramona Avant, Associate Warden Terry Jaques, and another OIG

representative were also present at the meeting. 2 [Id.]

      At the meeting, Plaintiff told the Investigators that her complaint was related to

Defendant Bradley. [Id. at ¶ 49] The Investigators responded by saying something to

the effect of “they had assumed as much.” [Id.] The Investigators stated that DOC had

received numerous complaints about Defendant Bradley sexually harassing or

assaulting inmates over the ten years that Defendant Bradley had worked at DOC, but

every time an investigation was launched, “it became a he said/she said situation.” [Id.]

The Investigators asserted that, as a result, DOC had no proof of Defendant Bradley’s

misconduct, though they made clear that they knew that Defendant Bradley had

sexually harassed other inmates. [Id. at ¶¶ 49-50]

      The Investigators told Plaintiff that they wanted hard evidence of Defendant

Bradley’s misconduct.     [Id. at ¶ 50]    Plaintiff offered to provide personal, sexual

information about Defendant Bradley that she was aware of from his past harassment,

such as the type of sex toy Defendant Bradley had given his wife.             [Id.]   The


2Defendants Smith, Avant, Jaques and the unnamed OIG representative are referred to
collectively as the “Investigators.”
                                            5
Investigators believed that it would be too “awkward” to confirm such information, and

instead asked her to wear a wire and record an act of misconduct by Defendant

Bradley.    [Id. at ¶ 51]      Plaintiff initially refused to wear the wire, but after much

persuasion and assurances by the Investigators that they would protect her from

Defendant Bradley and any other potential negative consequences of the undercover

operation, Plaintiff agreed. [Id. at ¶¶ 52-56] Defendant Smith briefed Defendant Chief

Investigator Danny Lake about the operation, and Defendant Lake approved it and

assisted in advising Defendant Smith on the technology to be used. [Id. at ¶ 58]

       On or around April 26, 2016, the Investigators fitted Plaintiff with a wire. [Id. at ¶

60] Defendant Avant assisted Plaintiff to devise a cover to avoid the metal detector.

[Id.] Plaintiff returned to her normal duties on the dock, with the wire active. [Id. at ¶ 61]

Shortly thereafter, Defendant Bradley paged Plaintiff to his office.           [Id. at ¶ 63]

Defendant Bradley immediately started to harass Plaintiff and demanded that she show

him her breasts.      [Id. at ¶ 64]    He began to chide Plaintiff for her reluctance to

masturbate in front of him. [Id. at ¶ 65] When Plaintiff asked Defendant Bradley what

was wrong with him, he became visibly angry. [Id. at ¶¶ 66-67] He stood up, backed

her into a wall, and forcefully thrust his hand between her legs, groping her crotch. [Id.

at ¶ 67] Plaintiff was left alone with Defendant Bradley for approximately three minutes

after the assault began, at which point Sergeant Hall entered the office and removed

Plaintiff. [Id. at ¶¶ 68-69]

       After Plaintiff was taken from the office and the wire was removed, she met with

several of the Investigators. [Id. at ¶ 71] Plaintiff asked the Investigators why they had

taken so long to take her out of Defendant Bradley’s office. [Id.] The Investigators



                                               6
explained that the device was not transmitting well initially. [Id.] In fact, the connection

between the wire transmitting device and the listening device failed repeatedly, and

Defendant Smith was unable to hear Plaintiff or anyone else throughout most of the wire

operation. [Id. at ¶ 72] Despite this inability to hear Plaintiff, Defendant Smith allowed

the operation to continue. [Id.]

       The next day, Defendant Bradley was placed on administrative leave, and he

would eventually resign in lieu of firing. [Id. at ¶ 75] Word quickly spread through

DWCF that Plaintiff had worn a wire and caused Defendant Bradley to lose his job. [Id.

at ¶ 76]   Inmates who liked Defendant Bradley confronted Plaintiff and repeatedly

threatened her with physical harm and even death. [Id. at ¶ 77] Plaintiff was forced to

stop leaving her unit because she feared that she would be killed. [Id. at ¶ 79] She

stopped sleeping out of fear of an attack, and, when she did sleep, she had horrific

nightmares. [Id.] She was afraid to go to the food hall, and was left with no choice but

to request solitary confinement so that she could eat.        [Id. at ¶ 80]   She sent out

requests pleading for help, and her mother even called DOC asking to have Plaintiff

transferred. [Id. at ¶ 81] Neither the Investigators nor anyone else addressed her

concerns. [Id.]

       Plaintiff was released from DWCF on June 24, 2016. [Id. at ¶ 83] Nonetheless,

she continues to suffer from her experiences. [Id. at ¶¶ 84-88] She continues to have

flashbacks of Defendant Bradley’s sexual assault, and suffers from nightmares and

night terrors related to his conduct.     [Id. at ¶¶ 84-85]    The trauma has impacted

Plaintiff’s relationship with her fiancé, and she feels humiliated and disgusted with

herself. [Id. at ¶¶ 85-86]



                                             7
      Plaintiff is not the first inmate to suffer sexual harassment and assault by guards

at DWCF. In 2009, a DWCF inmate was awarded $1.3 million in her lawsuit against a

DWCF guard who repeatedly coerced her into performing sexual acts and subsequently

raped her. [Id. at ¶ 89] The guard had a history of engaging in sexual misconduct with

female inmates, a fact well known to prison officials. [Id.] As part of the settlement of

the resulting lawsuit, DOC agreed to conduct supplemental annual training under the

Prison Rape Elimination Act, focused on preventing DOC employee-on-inmate sexual

contact.   [Id. at ¶ 91]   DOC also agreed to uphold a “zero-tolerance” policy for

employee-on-inmate sexual contact, mandating that DOC employees report any

information about such contact. [Id.]

      Despite these agreements, in 2011 and 2012, DWCF had the highest rate in the

country of alleged sexual assault or misconduct by correctional facility staff members

against inmates. [Id. at ¶ 92] An estimated 10.7 percent of DWCF inmates claimed that

they were victims of sexual assault or misconduct by staff members. [Id.] Of all DWCF

inmates subjected to sexual misconduct by staff, 7.3 percent reported that they had

been physically coerced or threatened with physical force, ten times higher than the

national average. [Id.] Prison officials knew about the ongoing and pervasive sexual

misconduct and abuse at DWCF. [Id. at ¶ 90]

      Indeed, for ten years prior to Defendant Bradley’s assault on Plaintiff, Prison

officials knew that Defendant Bradley had been engaged in sexual misconduct with

inmates. [Id. at ¶¶ 22-23, 94] Witnesses had observed Defendant Bradley sexually

harassing female inmates as early as 2008, and DOC officials had received numerous

complaints about Defendant Bradley sexually harassing or assaulting inmates. [Id.]



                                           8
Though DOC had previously investigated Defendant Bradley for such conduct, DOC

officials failed to take any significant action against him. [Id. at ¶¶ 23, 94]

       On April 10, 2018, Plaintiff initiated the instant action.       [#1]      The Amended

Complaint brings five claims for relief: (1) an Eighth Amendment excessive force claim

against Defendant Rick Raemisch, DOC’s Executive Director, and Defendants Bradley,

Johnson, and Jaques [#22 at ¶¶ 98-116]; (2) a Fourteenth Amendment substantive due

process claim for invasion of bodily integrity against Defendants Raemisch, Bradley,

Johnson, and Jaques [id. at ¶¶ 117-131]; (3) a Fourteenth Amendment substantive due

process claim for state-created danger against Defendants Jaques, Smith, Avant, and

Lake [id. at ¶¶ 132-146]; (4) a First Amendment retaliation claim against Defendants

Jaques, Smith, Avant, and Lake [id. at ¶¶ 147-156]; and (5) an Eighth Amendment

failure to protect claim against Defendants Urich and Wang [id. at ¶¶ 157-168]. Plaintiff

sued Defendant Raemisch in his official capacity, and all other Defendants in their

individual and official capacities.    [See generally #22]      Defendants have moved to

dismiss the Amended Complaint. [# 39, 40] Plaintiff responded to the Motions [#51],

and Defendants have replied [# 60, 61].

II.    STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a complaint

for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

In deciding a motion under Rule 12(b)(6), a court must “accept as true all well-pleaded

factual allegations . . . and view these allegations in the light most favorable to the

plaintiff.” Casanova v. Ulibarri, 595 F.3d 1120, 1124 (10th Cir. 2010) (alteration in

original) (quoting Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009)).



                                               9
Nonetheless, a plaintiff may not rely on mere labels or conclusions, “and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007).

        “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). Plausibility

refers “to the scope of the allegations in a complaint: if they are so general that they

encompass a wide swath of conduct, much of it innocent, then the plaintiffs ‘have not

nudged their claims across the line from conceivable to plausible.’”              Robbins v.

Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 570).

“The burden is on the plaintiff to frame a ‘complaint with enough factual matter (taken as

true) to suggest’ that he or she is entitled to relief.” Id. (quoting Twombly, 550 U.S. at

556).   The Court’s ultimate duty is to “determine whether the complaint sufficiently

alleges facts supporting all the elements necessary to establish an entitlement to relief

under the legal theory proposed.” Forest Guardians v. Forsgren, 478 F.3d 1149, 1160

(10th Cir. 2007).

III.    ANALYSIS

        The State’s Motion seeks to dismiss the official capacity claims because any

damages claim is barred by the Eleventh Amendment and any claim for injunctive relief

is moot.   [#40 at 4-6]     The State’s Motion further argues that: (1) the Fourteenth

Amendment does not apply to this case, because the Eighth Amendment covers all of

Plaintiff’s claims [Id. at 6-7]; (2) Defendants Johnson, Jaques, Lake, Urich, and Wang

should be dismissed for lack of personal participation [id. at 8-12]; (3) Plaintiff fails to



                                              10
state a First Amendment retaliation claim [id. at 13-15]; and (4) Defendants Johnson,

Jaques, Wang, Urich, Avant, Smith, and Lake are entitled to qualified immunity [id. at

15-18].   The Bradley Motion argues that Defendant Bradley is entitled to qualified

immunity [#39 at 4-10, 12-13] and that the substantive due process claim should be

dismissed as redundant of the excessive force claim [id. at 10-12].           The Court

addresses Defendants’ arguments below.

          A. Official Capacity Claims

       The State’s Motion argues that the Eleventh Amendment bars Plaintiff’s claims

for damages against the Defendants in their official capacities, and that any claim for

injunctive relief is moot now that Plaintiff has been released from custody. [#40 at 4-6]

Plaintiff consents to the dismissal of her claims against Defendant Raemisch and of her

claims against all other Defendants in their official capacities.        [#51 at 4 n.2]

Accordingly, the Court DISMISSES WITHOUT PREJUDICE all claims against

Defendants in their official capacities and DISMISSES Defendant Raemisch as a

Defendant in this matter. See Colby v. Herrick, 849 F.3d 1273, 1278 (10th Cir. 2017)

(noting that dismissal based upon Eleventh Amendment immunity should be a dismissal

without prejudice).

          B. Individual Capacity Claims

       Each Defendant has raised the doctrine of qualified immunity as a bar to each of

the individual capacity claims asserted against them.        “The doctrine of qualified

immunity protects government officials from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009)



                                           11
(quotation omitted). Once the defense of qualified immunity has been raised, “the onus

is on the plaintiff to demonstrate ‘(1) that the official violated a statutory or constitutional

right, and (2) that the right was “clearly established” at the time of the challenged

conduct.’” Quinn v. Young, 780 F.3d 998, 1004 (10th Cir. 2015) (quoting Ashcroft v. al-

Kidd, 563 U.S. 731, 735 (2011)).

              1. Claim One – Cruel and Unusual Punishment, Excessive Force in
                 Violation of the Eighth Amendment

       Claim One alleges an Eighth Amendment excessive force claim against

Defendants Bradley, Johnson, and Jaques in their individual capacities, based upon

Defendant Bradley’s sexual assault of Plaintiff. [#22 at ¶¶ 98-116] Each Defendant

argues that he is entitled to qualified immunity on Claim One. [#39 at 7-10; #40 at 15-

18] Defendants Johnson and Jaques (the “Supervisory Defendants”) also argue that

Plaintiff has failed adequately to allege their personal participation in the sexual assault,

and has therefore failed to allege a constitutional violation. [#40 at 8-12] The Court

addresses each argument below.

                      a. Defendant Bradley

                             i. The Alleged Constitutional Violation 3

       The Eighth Amendment to the United States Constitution protects a prisoner’s

right to “humane conditions of confinement guided by ‘contemporary standards of

decency.’” Penrod v. Zavaras, 94 F.3d 1399, 1405 (10th Cir. 1996) (quoting Estelle v.

Gamble, 429 U.S. 97, 103 (1976)). As part of this guarantee to humane conditions, the


3 Although Defendant Bradley, for purposes of his motion, does not challenge the
existence of the Eighth Amendment violation [#39 at 5], because the nature of that
violation is relevant to both the clearly established prong of the qualified immunity
analysis and the Supervisory Defendants’ personal participation argument, the Court
addresses Defendant Bradley’s alleged Eighth Amendment violation below.
                                              12
Eighth Amendment proscribes cruel and unusual punishment, which is defined as the

“unnecessary and wanton infliction of pain.” Hudson v. McMillian, 503 U.S. 1, 5 (1992)

(quoting Whitley v. Albers, 475 U.S. 312, 320 (1986)). The “core judicial inquiry is . . .

whether force was applied in a good-faith effort to maintain or restore discipline, or

maliciously and sadistically to cause harm.” Id. at 7.

       Ordinarily, an excessive force claim involves two prongs. Smith v. Cochran, 339

F.3d 1205, 1212 (10th Cir. 2003).         The “objective prong . . . asks ‘if the alleged

wrongdoing was objectively harmful enough to establish a constitutional violation.’” Id.

(quoting Giron v. Corr. Corp. of Am., 191 F.3d 1281, 1289 (10th Cir. 1999)).                The

subjective prong, on the other hand, requires “the plaintiff [to] show that ‘the officials

act[ed] with a sufficiently culpable state of mind.’” Id. (second alteration in original)

       “The objective component of an excessive force claim is ‘contextual and

responsive to contemporary standards of decency.’” Id. (quoting Hudson v. McMillian,

503 U.S. 1, 8 (1992)). The Tenth Circuit has explicitly held that “[s]exual abuse is

repugnant to contemporary standards of decency and allegations of sexual abuse can

satisfy the objective component of an Eighth Amendment excessive force claim.” Id.

Here, Plaintiff alleges that Defendant Bradley forced Plaintiff to expose her breasts to

him and used physical force to touch her breasts. [#22 at ¶¶ 39, 100] In addition,

Plaintiff alleges that Defendant Bradley repeatedly approached Plaintiff from behind and

forcefully pressed his genitals into her buttocks. [Id. at ¶¶ 32-33, 100] Plaintiff further

alleges that Defendant Bradley, in a fit of anger, backed Plaintiff against a wall and

forcefully thrust his hand between her legs, groping her crotch for approximately three

minutes. [Id. at ¶¶ 67, 100] The Court has no trouble concluding that such actions, if



                                              13
true, are repugnant to contemporary standards of decency, and easily satisfy the

objective prong of an Eighth Amendment excessive force claim. 4

       Turning to the subjective prong, the Amended Complaint makes clear that

Defendant Bradley engaged in this conduct for his sexual gratification, as opposed to

acting with a good-faith effort to maintain or restore discipline. [See generally #22]

Indeed, as the Tenth Circuit has previously held, “[i]n cases of sexual abuse or rape, the

conduct itself constitutes sufficient evidence that force was used maliciously and

sadistically for the very purpose of causing harm.”          Smith, 339 F.3d at 1212-13

(quotations omitted).    Accordingly, the Court concludes that Plaintiff has sufficiently

alleged both prongs of an excessive force claim against Defendant Bradley.

                            ii. Whether the Law Was Clearly Established

       “To be clearly established, a legal principle must have a sufficiently clear

foundation in then-existing precedent” such that it is “settled law.” District of Columbia



4 In a footnote, Defendant Bradley argues that “[t]he first two allegations of physical
activity [referring to Defendant Bradley touching Plaintiff’s breasts and pressing his groin
against her buttocks] should not be considered because of the two-year statute of
limitations for claims under 42 U.S.C. § 1983.” [#39 at 4 n.1] Defendant Bradley further
contends that “[t]he original complaint was filed April 10, 2018 (Doc. 1), but these events
appear from the complaint to have occurred in 2014 and 2015.” [Id.] As the Tenth
Circuit has explained, the assertion of the statute of limitations is an affirmative defense
and “[a] plaintiff need not anticipate in the complaint an affirmative defense that may be
raised by the defendant; it is the defendant’s burden to plead an affirmative defense.”
Fernandez v. Clean House, LLC, 883 F.3d 1296, 1299 (10th Cir. 2018). Accordingly,
although “on occasion it is proper to dismiss a claim on the pleadings based on an
affirmative defense[,] . . . that is only when the complaint itself admits all the elements of
the affirmative defense by alleging the factual basis for those elements.” Id. Here,
although the allegations in the Amended Complaint are sufficient to provide Defendants
notice of the general timeframe in which the sexual assaults occurred, the Amended
Complaint does not identify the specific dates on which each of the assaults occurred.
Defendant Bradley’s statute of limitations defense thus does not “appear[ ] plainly on the
face of the complaint itself” and he is not entitled to dismissal at the pleadings stage.
Miller v. Shell Oil Co., 345 F.2d 891, 893 (10th Cir. 1965).
                                             14
v. Wesby, 138 S. Ct. 577, 589 (2018). The Supreme Court has "not yet decided what

precedents—other than [its] own—qualify as controlling authority for purposes of

qualified immunity."    Id. at 591 n.8.   The Tenth Circuit, however, has stated that

“[o]rdinarily this standard requires either that there is a Supreme Court or Tenth Circuit

decision on point, or that the ‘clearly established weight of authority from other courts

[has] found the law to be as the plaintiff maintains.’” Patel v. Hall, 849 F.3d 970, 980

(10th Cir. 2017) (quoting Klen v. City of Loveland, 661 F.3d 498, 511 (10th Cir. 2011)).

      The Supreme Court has “repeatedly stressed that courts must not define clearly

established law at a high level of generality, since doing so avoids the crucial question

whether the official acted reasonably in the particular circumstances that he or she

faced.” Wesby, 138 S. Ct. at 590 (quotation omitted). Nonetheless, the Supreme Court

has made clear that it “do[es] not require a case directly on point, [provided] existing

precedent . . . placed the statutory or constitutional question beyond debate.” al-Kidd,

563 U.S. at 741. The Tenth Circuit has explained the “clearly established” prong of the

qualified immunity analysis as follows:

      A clearly established right is one that is sufficiently clear that every
      reasonable official would have understood that what he is doing violates
      that right. Although plaintiffs can overcome a qualified-immunity defense
      without a favorable case directly on point, existing precedent must have
      placed the statutory or constitutional question beyond debate. The
      dispositive question is whether the violative nature of the particular
      conduct is clearly established . . . . Qualified immunity protects all but the
      plainly incompetent or those who knowingly violate the law.

Aldaba v. Pickens, 844 F.3d 870, 877 (10th Cir. 2016) (quotations and citations

omitted).

      With these principles in mind, the Court turns to the alleged assaults underlying

Claim One. According to the Amended Complaint, Defendant Bradley committed three

                                           15
separate acts of assault against Plaintiff by using physical force to: (1) touch Plaintiff’s

breasts, (2) press his groin against Plaintiff’s buttocks, and (3) back Plaintiff against a

wall and forcibly thrust his hand between her legs, groping her crotch for approximately

three minutes. [#22 at ¶¶ 32-33, 38-39, 67, 100] As alleged, each of these assaults

constitutes a felony under Colorado law. See Colo. Rev. Stat §§ 18-3-401(4) (defining

“sexual contact” to include “the knowing touching of the victim's intimate parts by the

actor, . . . or the knowing touching of the clothing covering the immediate area of the

victim’s or actor’s intimate parts if that sexual contact is for the purposes of sexual

arousal, gratification, or abuse”); 5 18-3-404(1)(a) (defining “unlawful sexual contact” to

include subjecting a victim to sexual contact without the victim’s consent); 18-3-

404(2)(b) (declaring “unlawful sexual contact” a class 4 felony when the actor compels

the victim to submit by the use of force defined in Colo. Rev. Stat. § 18-3-402(4)(a)

(including the application of physical force or physical violence)).       Given that the

Amended Complaint has alleged that Defendant Bradley engaged in felonious sexual

activity, it seems absurd to argue that any “reasonable official” would have believed that

his actions did not violate Plaintiff’s rights. See Aldaba, 844 F.3d at 877 (“Qualified

immunity protects all but . . . those who knowingly violate the law”).

       Yet, Defendant Bradley makes this argument, and not without some support.

Defendant Bradley generally acknowledges legal authority [#39 at 7], which

demonstrates that, since at least 1998, the law in this Circuit has been clearly

established that an inmate’s “deprivations resulting from [] sexual assaults are



5 The statute defines “intimate parts” to include “the external genitalia or the perineum or
the anus or the buttocks or the pubes or the breast of any person.” Colo. Rev. Stat. §
18-3-401(2).
                                            16
sufficiently serious to constitute a violation under the Eighth Amendment.” Barney v.

Pulsipher, 143 F.3d 1299, 1310 (10th Cir. 1998); see also Tafoya v. Salazar, 516 F.3d

912, 916 (10th Cir. 2008) (“There is no question that sexual assault of the kind suffered

by [plaintiff] meets the objective component of an Eighth Amendment claim.”); Gonzales

v. Martinez, 403 F.3d 1179, 1186 (10th Cir. 2005) (“[A] plaintiff’s uncontroverted claim of

deprivations resulting from sexual assault are sufficiently serious to constitute a violation

under the Eighth Amendment.” (quotations omitted)). Nonetheless, Defendant Bradley

argues that the law is not sufficiently clear that every reasonable officer would know that

the specific conduct alleged here is unlawful. [#39 at 4-10] According to Defendant

Bradley, Tenth Circuit precedent only establishes that “rape of a prisoner by a guard”

constitutes an Eighth Amendment violation, and that such cases are not sufficiently

particularized to define the right at issue in this case. [Id. at 7]

       The Court disagrees. Initially, the Court believes that Barney and its progeny

make it “sufficiently clear” that any reasonable correctional officer would know that he

could not, without consent, (1) use threats to force an inmate to expose her breasts and

then touch them; (2) repeatedly, forcefully press his genitals into an inmate’s buttocks;

or (3) forcibly grope an inmate’s crotch for approximately three minutes. Indeed, the

Tenth Circuit in both Gonzales and Tafoya described the assaults at issue as “sexual[]

assault[s]” without providing further details about the specifics of the assaults.

Gonzales, 403 F.3d at 1181; Tafoya, 516 F.3d at 914, 915. In both cases, the Tenth

Circuit found that sexual assault against an inmate violated the Eighth Amendment

without analyzing the specifics of the assault—including whether the sexual assault met




                                              17
each element of the crime of rape. Gonzales, 403 F.3d at 1186; Tafoya, 516 F.3d at

916.

       Even if Barney and its progeny did not put the issue beyond dispute, the Court

would still find that Defendant Bradley was not entitled to qualified immunity. “This is

because, given the egregiousness of [Defendant Bradley’s] violation of [Plaintiff’s]

personal security and bodily integrity, the right here is so ‘obvious’ that it could be

deemed clearly established even without materially similar cases.” Kane v. Barger, 902

F.3d 185, 195 (3d Cir. 2018); see also Lowe v. Raemisch, 864 F.3d 1205, 1210 (10th

Cir. 2017) (“When the public official’s conduct is egregious, even a general precedent

would apply with obvious clarity. After all, some things are so obviously unlawful that

they don’t require detailed explanation and sometimes the most obviously unlawful

things happen so rarely that a case on point is itself an unusual thing” (citations and

quotations omitted)). If the allegations in the Amended Complaint are true, and at this

stage, the Court must assume that they are, Defendant Bradley committed felonious

sexual assault against Plaintiff. If true, Defendant Bradley is both plainly incompetent

and in knowing violation of the law. He is therefore not entitled to qualified immunity.

Aldaba, 844 F.3d at 877 (“Qualified immunity protects all but the plainly incompetent or

those who knowingly violate the law.”).

       Joseph v. United States Federal Bureau of Prisons, relied upon by Defendant

Bradley, is readily distinguishable. 6 232 F.3d 901, 2000 WL 1532783 (10th Cir. 2000)



6Defendant Bradley also cites cases from this District that analyze sexual misconduct
by guards against inmates. [#39 at 8-10] The Court is not bound by those decisions
and, to the extent they stand for the proposition that conduct such as that alleged to
have been committed by Defendant Bradley does not constitute the violation of a clearly
established right under the Eighth Amendment, this Court respectfully disagrees.
                                          18
(unpublished table decision). There, the Tenth Circuit held that an inmate did not state

an Eighth Amendment claim when he alleged that a female secretary at the prison

touched him suggestively several times and exposed her breasts to him. Id. at *1-2. In

reaching this conclusion, the Tenth Circuit reasoned that the objective component of a

deliberate indifference claim required the inmate to allege abuse or harassment that

caused “pain,” and that the inmate had failed to do so. Id. But, as the Tenth Circuit

recognized in 2013, well before Defendant Bradley’s alleged misconduct, this “focus on

objective pain may not be consistent with the Supreme Court’s more recent emphasis

on force, rather than injury or harm.” Graham v. Sheriff of Logan Cty., 741 F.3d 1118,

1124 (10th Cir. 2013) (citing Wilkins v. Gaddy, 559 U.S. 34, 37-38 (2010)). In any

event, unlike the allegations in Joseph, Plaintiff has clearly alleged that Defendant

Bradley used physical force against her.

       The Court thus finds that the law was clearly established that Defendant

Bradley’s alleged conduct violated Plaintiff’s clearly established Eighth Amendment right

to personal security and bodily integrity. Accordingly, the Bradley Motion is DENIED to

the extent it seeks to dismiss Claim One.

                    b. The Supervisory Defendants

                           i. The Alleged Constitutional Violation

      The Supervisory Defendants argue that Plaintiff has failed to plausibly plead their

personal participation in the alleged constitutional violation. Section 1983 does not

“authorize liability under a theory of respondeat superior.” Schneider v. City of Grand

Junction Police Dep’t, 717 F.3d 760, 767 (10th Cir. 2013) (quotation omitted). Instead,

personal involvement is required. Keith v. Koerner (Keith II), 843 F.3d 833, 838 (10th



                                            19
Cir. 2016). To establish personal involvement, Plaintiff must show an “affirmative link”

between the Supervisory Defendants and Defendant Bradley’s sexual assaults.           Id.

This “affirmative link” requires proof of three interrelated elements: (1) personal

involvement; (2) causation; and (3) state of mind. Id.

      The Court finds that Plaintiff has alleged sufficient facts to plausibly plead the

affirmative link necessary to establish the Supervisory Defendants’ participation in the

constitutional deprivation. Plaintiff alleges that Defendant Johnson hires jail personnel

and establishes the operating procedures at DWCF, including setting internal security

procedures and ensuring that employees are properly trained. [Id. at ¶ 10] Plaintiff

alleges that Defendant Jaques oversaw DWCF operations, including hiring, training,

and supervision. [Id. at ¶ 11] The Amended Complaint thus plausibly alleges that the

Supervisory Defendants could implement procedures and safeguards to protect Plaintiff

and other inmates from sexual abuse by guards, including through the firing of guards

who pose a specific risk to inmates.

      The Amended Complaint further plausibly alleges that the Supervisory

Defendants were aware of both the general risk of sexual abuse by guards on inmates

at DWCF and the specific risk posed by Defendant Bradley. In 2009, DOC officials

settled a lawsuit in which a DWCF inmate alleged that a guard raped her after

repeatedly coercing her into performing sexual acts. [Id. at ¶¶ 89, 91] The guard had a

history of engaging in sexual misconduct with female inmates, a fact allegedly well

known to DWCF officials. [Id. at ¶ 89]

      Moreover, in 2011 and 2012, DWCF had the highest rate in the country of

alleged sexual assault or misconduct by correctional facility staff members against



                                           20
inmates, with an estimated 10.7 percent of DWCF inmates claiming that they were

victims of sexual assault or misconduct by staff members. [Id. at ¶ 92] Of all DWCF

inmates subjected to sexual misconduct by staff, 7.3 percent reported that they had

been physically coerced or threatened with physical force, ten times higher than the

national average. [Id.] The Amended Complaint alleges that prison officials, including

the Supervisory Defendants, knew about the ongoing and pervasive sexual misconduct

and abuse at DWCF through receipt of letters, grievances, formal complaints, and civil

lawsuits. [Id. at ¶ 90]

       With respect to Defendant Bradley, the Supervisory Defendants knew that

Defendant Bradley had been engaged in sexual misconduct with inmates. [Id. at ¶¶ 22-

23, 94] Witnesses had observed Defendant Bradley sexually harassing female inmates

as early as 2008, and DOC officials had received numerous complaints about

Defendant Bradley sexually harassing or assaulting inmates. [Id.] Though DOC had

previously investigated Defendant Bradley for such conduct, DOC officials failed to take

any significant action against him. [Id. at ¶¶ 23, 94]

       Thus, the Amended Complaint plausibly alleges that the Supervisory Defendants

knew that inmates were being sexually assaulted by guards including Defendant

Bradley.    The Amended Complaint further plausibly alleges that the Supervisory

Defendants were in a position to take measures to protect inmates, yet they failed to do

so.    Such allegations plausibly plead the Supervisory Defendants’ personal

participation. 7 See Keith v. Koerner (Keith I), 707 F.3d 1185, 1188-90 (10th Cir. 2013)



7As a subsection of their personal participation argument, the Supervisory Defendants
briefly argue that Plaintiff failed to allege deliberate indifference. [#40 at 11-12] It is
unclear whether the Supervisory Defendants intended for this argument to apply to
                                             21
(personal participation plausibly pled against supervisory defendant where defendant

knew of prior incidences of sexual abuse by prison guards yet failed to take corrective

measures); Gonzales, 403 F.3d at 1186-87 (same).              Accordingly, Plaintiff has

adequately alleged an Eighth Amendment claim against the Supervisory Defendants.

                               ii. Whether the Law Was Clearly Established

      The Court further concludes that the law was clearly established such that every

reasonable official in the Supervisory Defendants’ position would have known that the

alleged inaction of the Supervisory Defendants violated the law. Since at least the

Gonzales opinion in 2005, the law in this Circuit has been firmly established that a

prison administrator aware of widespread sexual abuse by guards within his prison must

act to prevent such abuse. 403 F.3d at 1186-87; see also Poore v. Glanz, 724 F. App’x

635, 640-43 (10th Cir. 2018) (finding that law was clearly established in 2010 that

administrator aware of one prior instance of sexual misconduct by jail staff, coupled with

other violations of prison policies, could be held liable for subsequent sexual abuse by a

prison guard). The Court thus finds that Plaintiff has alleged sufficient facts to both

state a claim against the Supervisory Defendants and overcome the Supervisory

Defendants’ qualified immunity defense. Accordingly, the State’s Motion is DENIED to

the extent it seeks to dismiss Claim One.




Claim One. Regardless, a jail administrator’s knowledge of widespread sexual abuse of
inmates, coupled with a failure to act, plausibly alleges the administrator’s deliberate
indifference. Tafoya, 516 F.3d 912, 917-21 (10th Cir. 2008); Gonzalez v. Martinez, 403
F.3d 1179, 1186-87 (10th Cir. 2005).
                                            22
             2. Claim Two – Invasion of Bodily Integrity in Violation of the
                Fourteenth Amendment’s Right to Substantive Due Process

      Claim Two alleges a Fourteenth Amendment substantive due process claim

against Defendants Bradley, Johnson, and Jaques. [#22 at ¶¶ 117-31] According to

the Amended Complaint, these Defendants violated Plaintiff’s substantive due process

rights by invading her bodily integrity. [Id.] Each Defendant argues that this substantive

due process claim should be dismissed because the claim arises under the Eighth

Amendment rather than the Fourteenth Amendment.             [#39 at 10-12; #40 at 6-7]

Alternatively, each Defendant asserts a qualified immunity defense. [#39 at 12-13; #40

at 15-18] Because the Court agrees that the Eighth Amendment governs the alleged

misconduct alleged in Plaintiff’s substantive due process claim, the Court will dismiss

Claim Two.

      In Graham v. Connor, the Supreme Court held that when government conduct is

constrained by “an explicit textual source of constitutional protection . . . that

Amendment, not the more generalized notion of ‘substantive due process,’ must be the

guide for analyzing these claims.”     490 U.S. 386, 395 (1989).      The Graham Court

reasoned that “[a]ny protection that ‘substantive due process’ affords convicted

prisoners against excessive force is . . . at best redundant of that provided by the Eighth

Amendment.” Id. at 395 n.10. As a result, “claims of excessive force against convicted

prisoners should be analyzed under the Eighth and not the Fourteenth Amendment.”

Berry v. City of Muskogee, 900 F.2d 1489, 1494 (10th Cir. 1990).

      Plaintiff contends that “[t]he Eighth Amendment and the substantive due process

clause of the Fourteenth Amendment are distinct bases for finding state liability for

different types of injury” and argues that her Eighth Amendment claims are “grounded in

                                            23
the unnecessary and wanton infliction of pain in violation of the prohibition against cruel

and unusual punishment,” whereas her substantive due process claim “centers on the

more narrow fact that Defendant Bradley’s sexual assault constituted a violation of her

liberty interest to be free from arbitrary state intrusions into her bodily integrity.” [#51 at

24 (quotation omitted)]     Contrary to this argument, however, the Tenth Circuit has

consistently evaluated the violation of a prisoner’s right to “bodily integrity” resulting

from sexual assault under the Eighth Amendment. See, e.g., Smith, 339 F.3d at 1212

(noting that “[t]he right to be secure in one's bodily integrity includes the right to be free

from sexual abuse” and finding that “allegations of sexual abuse can satisfy the

objective component of an Eighth Amendment [claim]”); Barney, 143 F.3d at 1310

(“expressly acknowledg[ing] that an inmate has a constitutional right to be secure in her

bodily integrity and free from attack by prison guards” and that the “plaintiffs’

deprivations resulting from [ ] sexual assaults are sufficiently serious to constitute a

violation under the Eighth Amendment” (quotation omitted)). Moreover, although not in

the context of sexual assault, the Tenth Circuit has expressly acknowledged that “the

safety and bodily integrity of convicted prisoners implicates both the Eighth

Amendment's prohibition against cruel and unusual punishment and the Fourteenth

Amendment's substantive protection against state deprivation of life and liberty without

due process of law” and concluded that the “the legal standards under the two

amendments are identical” and should be evaluated under the Eighth Amendment.

Berry, 900 F.2d at 1494 n.6 (emphasis added). Although Plaintiff argues for a different




                                              24
result in cases involving sexual assault, she provides no justification—or legal

authority—for that position. 8

       Even if Plaintiff were correct that “the protection against sexual assault as an

arbitrary intrusion into a prisoner’s bodily integrity is a separate right” than the Eighth

Amendment right to be free from cruel and unusual punishment and thus should be

analyzed under a separate legal standard, Defendants would be entitled to qualified

immunity on the substantive due process claim. Plaintiff has failed to identify (and this

Court was unable to find) any Supreme Court or Tenth Circuit authority that clearly

establishes a prisoner’s substantive due process right to bodily integrity separate and

apart from the prisoner’s Eighth Amendment rights.

       The Court thus finds that Plaintiff’s bodily integrity claim is governed by the

Eighth Amendment, and that her Fourteenth Amendment substantive due process claim

should be dismissed. 9 See Climo v. Rustin, No. 11-1339, 2012 WL 3779178, at *5



8  Plaintiff quotes the Eighth Circuit’s decision in Rogers v. City of Little Rock for the
proposition that “[t]his case is not about excessive force, but rather about
nonconsensual violation of intimate bodily integrity which is protected by substantive
due process. No degree of sexual assault by a police officer acting under color of law
could ever be proper.” 152 F.3d 790, 796 (8th Cir. 1998). Rogers is readily
distinguishable and, regardless, does not provide any support for Plaintiff’s contention
that she should be permitted to proceed with both an Eighth Amendment claim and a
substantive due process claim. In Rogers, the plaintiff was raped by a police officer
following a traffic stop, “after [the plaintiff] had been told she could go and [the officer]
had followed her home, far from the scene of the traffic stop and separated in time from
it.” Id. Under those circumstances, the Eighth Circuit concluded that the plaintiff’s claim
should be construed as a substantive due process claim instead of one arising under
the Fourth Amendment. Id. at 797.
9 Plaintiff cites to Hall v. Zavaras in which a Court in this District denied a motion to

dismiss an inmate’s Fourteenth Amendment substantive due process claim related to a
sexual assault as duplicative of the inmate’s Eighth Amendment claim. No. 08-cv-
00999-DME, 2008 WL 5044553, at *2-3 (D. Colo. Aug. 30, 2018). The defendants in
Hall, however, “offer[ed] no explanation of why [plaintiff’s] second, third, and fourth
claims [we]re ‘covered by the specific provisions’ of the Eighth Amendment” and, as a
                                             25
(W.D. Pa. Aug. 31, 2012) (dismissing inmate’s Fourteenth Amendment claim arising out

of a sexual assault because the Eighth Amendment applied); Fogleman v. Cty. of Los

Angeles, No. CV 10-6793 GAF (SHx), 2011 WL 13217479, at *4 (C.D. Cal. April 22,

2011) (same); Fleetwood v. Werholtz, No. 10-2480-RDR, 2011 WL 1527261, at *9 (D.

Kan. April 20, 2011) (same). Accordingly, the Motions are GRANTED to the extent they

seek dismissal of Plaintiff’s Second Claim.

              3. Claim Three - State Created Danger in Violation of the Fourteenth
                 Amendment’s Right to Substantive Due Process

       Claim Three alleges a Fourteenth Amendment substantive due process claim

against Defendants Jaques, Smith, Avant, and Lake (collectively, the “Wire Operation

Defendants”). [#22 at ¶¶ 132-46] Claim Three is premised on a state-created danger

theory of liability. [Id.] In her Response, Plaintiff concedes “that she has not pleaded a

state-created danger claim because the state-created danger doctrine applies only

‘when a state actor affirmatively acts to create, or increase[ ] a plaintiff’s vulnerability to,

danger from private violence,’ and ‘does not apply when the injury occurs due to the

action of another state actor.’” [#51 at 18 n.7 (quoting Gray v. Univ. of Colo. Hosp.

Auth., 672 F.3d 909, 921 (10th Cir. 2009))]

       Despite this concession, Plaintiff asks the Court to construe Claim Three as an

Eighth Amendment failure to protect claim. [Id.] The entirety of Plaintiff’s argument in

support of this position consists of the following two sentences:

       [U]nder Fed. R. Civ. P. 8(e) courts must construe complaints “so as to do
       justice,” which requires that courts “not rely solely on labels in a complaint,
       but that they “probe deeper and examine the substance” of the complaints


result, neither Graham nor Berry was discussed in the opinion. Id. (emphasis in
original). Here, by contrast, Defendants have persuasively explained why Plaintiff’s
substantive due process claim is covered by the Eighth Amendment.
                                              26
        [sic] allegations. Alpine Bank v. Hubbell, 555 F.3d 1097, 1107-08 (10th
        Cir. 2009) (citation omitted). Because the substance of the allegations
        against the Wire Operation Defendants show that they disregarded a
        known risk to [Plaintiff’s] safety by setting her up to be sexually assaulted
        by Defendant Bradley, they are liable for failing to protect [Plaintiff] from
        harm under the Eighth Amendment’s prohibition against deliberate
        indifference to an inmate’s health and safety.

[Id.]

        The Court finds this argument—relegated to a footnote—insufficient to avoid

dismissal of Claim Three.     Although the Court will, in appropriate circumstances, look

past labels to properly construe a claim improperly identified, this is not such a case.

There is no indication that Plaintiff—represented by competent counsel—merely

mislabeled her intended claim. 10 Instead, realizing that the claim originally asserted is

not legally viable, Plaintiff improperly attempts to use her response to the Motions to

add an entirely new claim. See, e.g., Mattson v. Napolitano, No. 09-cv-02024-PAB-

BNB, 2010 WL 11553697, at *2 (D. Colo. Sept. 15, 2010) (holding that Plaintiff may not

amend complaint through response to motion to dismiss); Smith v. Pizza Hut, Inc., 694

F. Supp. 2d 1227, 1230 (D. Colo. 2010) (“Plaintiffs cannot rectify their pleading

deficiencies by asserting new facts in an opposition to a motion to dismiss.”). To the

extent Plaintiff wishes to add an Eighth Amendment failure to protect claim against the

Wire Operation Defendants, she must file a motion for leave to amend her complaint. 11


10  Given that Claim Five of the Amended Complaint asserts an Eighth Amendment
failure to protect claim against other defendants, it is clear Plaintiff was aware of the
distinction between Fourteenth Amendment state-created danger claims and Eighth
Amendment failure to protect claims and made a conscious decision to assert only the
Fourteenth Amendment state-created danger claim against the Wire Operation
Defendants.
11 The Court observes that Defendants do not appear to have met and conferred with

Plaintiff prior to filing their Motions, as encouraged by the version of this Court’s Civil
Practice Standards in place at the time the Motions were filed. See Civil Practice
Standards, § V (“The parties should confer prior to the filing of any motion where the
                                             27
       Even if the Court were willing to entertain Plaintiff’s invitation to construe

Plaintiff’s Fourteenth Amendment state-created danger claim as an Eighth Amendment

failure to protect claim, the Court would dismiss the claim. Defendants’ Motions raise a

qualified immunity defense with regard to all the claims asserted by Plaintiff. As noted

above, once the defense of qualified immunity has been raised, “the onus is on the

plaintiff to demonstrate (1) that the official violated a statutory or constitutional right, and

(2) that the right was ‘clearly established’ at the time of the challenged conduct.” Quinn,

780 F.3d at 1004 (quotation omitted).         Plaintiff has failed to sustain her burden to

overcome the qualified immunity defense.           Plaintiff makes no attempt to identify a

clearly established right under the Eighth Amendment violated by the Wire Operation

Defendants. 12 “On this basis alone, [the Court] hold[s] that [Plaintiff] has not properly

laid the groundwork to defeat [Defendants’] assertion of qualified immunity.” Cox v.

Glanz, 800 F.3d 1231, 1247 (10th Cir. 2015).

       Accordingly, the State’s Motion is GRANTED to the extent it seeks dismissal of

Claim Three.




alleged deficiency is correctable by amendment . . . and should exercise their best
efforts to stipulate to appropriate amendments.”). Effective November 1, 2018, the
Court has revised its Practice Standards to require conferral. Conferral in this case—
where Plaintiff conceded multiple points raised in the Motions—likely would have
conserved the parties’ and the Court’s resources.
12 “[I]t is not the Court’s obligation to create legal arguments for [the parties].” Zahourek

Sys., Inc. v. Balanced Body Univ., LLC, No. 13-CV-01812-RM-CBS, 2016 WL 1377165,
at *13 (D. Colo. Apr. 7, 2016); see also Goodwin v. Bruggeman-Hatch, No. 13-CV-
02973-REB-MEH, 2014 WL 4723916, at *2 (D. Colo. Sept. 22, 2014) (finding that “an
issue that is not raised in response to the apposite motions to dismiss or otherwise
brought to the attention of the magistrate judge is waived”).
                                              28
              4. Claim Four – Retaliation in Violation of the First Amendment

       Claim Four alleges a First Amendment retaliation claim against the Wire

Operation Defendants.     [#22 at ¶¶ 147-56]     According to the Amended Complaint,

Plaintiff exercised her First Amendment rights by complaining to Defendant Smith about

Defendant Bradley’s sexual misconduct against her. [Id. at ¶ 149] Plaintiff maintains

that the Wire Operation Defendants retaliated against her by using her as an informant

in the undercover wire operation and thereby placing her in substantial danger of being

sexually assaulted by Defendant Bradley. [Id. at ¶¶ 151, 153] The Wire Operation

Defendants argue that Plaintiff has failed plausibly to allege such a claim and that, in

any event, they are entitled to qualified immunity. [#40 at 13-18]

       “It is well-settled that [p]rison officials may not retaliate against or harass an

inmate because of the inmate’s exercise of his right of access to the courts.” Gee v.

Pacheco, 627 F.3d 1178, 1189 (10th Cir. 2010) (quotation omitted). “Nor may prison

officials retaliate against prisoners for filing administrative grievances.” Leek v. Miller,

698 F. App’x 922, 925 (10th Cir. 2017) (citing Williams v. Meese, 926 F.2d 994, 998

(10th Cir. 1991)). Nevertheless, “it is not the role of the federal judiciary to scrutinize

and interfere with the daily operations of a state prison” and “an inmate is not inoculated

from the normal conditions of confinement experienced by convicted felons serving time

in prison merely because he has engaged in protected activity.” Peterson v. Shanks,

149 F.3d 1140, 1144 (10th Cir. 1998).

       To state a First Amendment retaliation claim against a government official, a

plaintiff must prove three elements:

       (1) that the plaintiff was engaged in constitutionally protected activity; (2)
       that the defendant’s actions caused the plaintiff to suffer an injury that

                                            29
         would chill a person of ordinary firmness from continuing to engage in that
         activity; and (3) that the defendant’s adverse action was substantially
         motivated as a response to the plaintiff’s exercise of constitutionally
         protected conduct.

Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007).

         Defendants challenge the second and third elements of Plaintiff’s retaliation

claim. Defendants argue that Plaintiff fails sufficiently to allege either that “[the Wire

Operation] Defendants’ actions caused her to suffer injury” or that the Wire Operation

Defendants “intended to retaliate against [Plaintiff] for the purpose of dissuading her (or

others) from filing a complaint.” [#40 at 14] The Court agrees that Plaintiff’s Amended

Complaint fails sufficiently to allege the third element of a First Amendment retaliation

claim.

         The third element “requires the inmate to prove that but for the retaliatory motive,

the incidents to which he refers . . . would not have taken place.” Brooks v. Gabriel, 738

F. App’x 927, 932 (10th Cir. 2018) (emphasis added) (quotation omitted). Here, the

Amended Complaint fails sufficiently to allege that the Wire Operation Defendants had a

retaliatory motive. The Amended Complaint alleges that the Wire Operation Defendants

told Plaintiff that they wanted her to wear a wire so that they could obtain “hard

evidence” of Defendant Bradley’s misconduct to “sav[e] countless other women from

Defendant Bradley’s abuse and harassment.”            [Id. at ¶¶ 50, 53]     The Amended

Complaint fails to allege specific, objective facts from which it could be inferred that the

Wire Operation Defendants’ proffered reasons were pretextual and that the Wire

Operation Defendants were truly acting pursuant to a retaliatory motive. See Banks v.

Katzenmeyer, 645 F. App’x 770, 773 (10th Cir. 2016) (finding that complaint “failed to

allege specific, objective facts” from which pretext could be inferred). The Amended

                                              30
Complaint’s conclusory statement that Plaintiff’s “protected speech was a motivating

and substantial factor” in engaging Plaintiff in the wire operation [#22 at ¶ 153] is

insufficient to allege a retaliatory motive. Id. at 773 n.2 (finding statements that prison

therapists’ motives were “fabricated” or “bogus” insufficient to allege retaliatory motive);

Peterson, 149 F.3d at 1144 (“An inmate claiming retaliation must allege specific facts

showing retaliation because of the exercise of the prisoner’s constitutional rights.”

(emphasis in original) (quotation omitted)).          Accordingly, the State’s Motion is

GRANTED to the extent it seeks dismissal of Claim Four.

              5. Claim Five – Failure to Protect from Cruel and Unusual
                 Punishment in Violation of the Eighth Amendment

       Claim Five alleges an Eighth Amendment failure to protect claim against

Defendants Urich and Wang. [#22 at ¶¶ 157-68] Claim Five alleges that Defendants

Urich and Wang knew that Defendant Bradley posed an excessive risk to Plaintiff’s

safety yet did nothing to protect her. [Id.] Defendants Urich and Wang argue that

Plaintiff has failed to plausibly allege that they participated in the constitutional violation

and that they are entitled to qualified immunity.        [#40 at 8-12, 15-18]      The Court

addresses each argument below.

                     a. The Alleged Violation of the Eighth Amendment

       “[A] prison guard’s failure to take reasonable steps to protect an inmate from a

known risk of sexual abuse by another prison guard can be a violation of the Eighth

Amendment.” Castillo v. Day, 790 F.3d 1013, 1020 (10th Cir. 2015) (footnote omitted).

But, “[b]ecause only the unnecessary and wanton infliction of pain implicates the Eighth

Amendment, a prison official must act with deliberate indifference to inmate health or

safety to violate the inmate’s constitutional rights.” Id. (quotation omitted).

                                              31
       Deliberate indifference has both an objective and subjective component. Id. A

plaintiff can meet her burden under the objective component by showing the harm she

suffered was sufficiently serious. Id. Defendants Urich and Wang do not appear to

challenge the objective component of Plaintiff’s deliberate indifference claim. [#40 at 9-

12 (focusing on Defendants’ state of mind)]

       “To prevail on the subjective component, the prisoner must show that the

defendant[] knew [the prisoner] faced a substantial risk of harm and disregarded that

risk, by failing to take reasonable measures to abate it.” Castillo, 790 F.3d at 1021

(quoting Callahan v. Poppell, 471 F.3d 1155, 1159 (10th Cir. 2006)). The Amended

Complaint alleges that Plaintiff “repeatedly complained to [Defendant] Wang and

[Defendant] Urich that Defendant Bradley was sexually harassing and scaring her.”

[#22 at ¶ 43] In response, Defendants Wang and Urich told Plaintiff “that’s how he is”

and that she should be “glad” that Defendant Bradley “like[d] her.” [Id. at ¶ 44] After an

occasion in which Plaintiff complained about Defendant Bradley’s actions, Defendant

Wang told Plaintiff to go put Defendant Bradley in a good mood. [Id.] Defendant Wang

also personally observed Defendant Bradley tell Plaintiff to masturbate for him and warn

her that, if she did not, he would write her up for disobeying a lawful order. [Id. at ¶ 45]

In addition to these specific facts, the Amended Complaint also generally asserts that

Defendants Wang and Urich knew of the risk that Defendant Bradley posed to Plaintiff.

[Id. at ¶ 163]    Despite being aware of these facts, neither Defendant Wang nor

Defendant Urich took any actions to protect Plaintiff. [Id. at ¶¶ 44, 46, 162]

       The Court finds these allegations sufficient to allege the subjective component of

a deliberate indifference claim. Plaintiff told Defendants Wang and Urich that she was



                                            32
afraid of Defendant Bradley and provided a valid basis for that fear. Defendants Wang

and Urich did nothing, and Plaintiff was subsequently sexually assaulted by Defendant

Bradley.       These facts adequately allege an Eighth Amendment claim against

Defendants Wang and Urich. See Requena v. Roberts, 893 F.3d 1195, 1214 (10th Cir.

2018) (inmate plausibly pled Eighth Amendment claim against prison officials where

prison officials were aware of inmate’s fear of retaliation by members of the Native

American callout but did nothing and inmate was subsequently beaten by two members

of the callout).

                       b. Whether the Law Was Clearly Established

        The Court further concludes that the law was clearly established such that every

reasonable official in the position of Defendants Urich and Wang would have known that

they were violating the law. Since at least 2015, the law in the Tenth Circuit has been

clear that “a prison guard’s failure to take reasonable steps to protect an inmate from a

known risk of sexual abuse by another prison guard can be a violation of the Eighth

Amendment.” Castillo, 790 F.3d at 1020. Here, Defendants Urich and Wang were

aware of the risk posed by Defendant Bradley to Plaintiff, yet they did nothing to protect

Plaintiff.    Accordingly, the allegations are sufficient to assert a violation of clearly

established law.      Therefore, the State’s Motion is DENIED to the extent it seeks

dismissal of Claim Five.

IV. CONCLUSION

        For the foregoing reasons, it is ORDERED that:

        (1)     Defendant Bradley’s Motion to Dismiss [#39] is GRANTED IN PART and

DENIED IN PART;



                                             33
       (2)    The State’s Motion to Dismiss [#40] is GRANTED IN PART and DENIED

IN PART;

       (3)    The Motions are GRANTED to the extent they seek dismissal of the

Claims against the Defendants in their official capacities and all claims asserted against

Defendants in their official capacities are hereby DISMISSED WITHOUT PREJUDICE

from this action;

       (4)    The Motions are GRANTED to the extent they seek dismissal of Claims

Two, Three, and Four, and those claims are hereby DISMISSED from this action;

       (5)    The Motions are DENIED to the extent they seek dismissal of Claim One,

and Claim One shall proceed against Defendants Bradley, Johnson, and Jaques in their

individual capacities;

       (6)    The State’s Motion is DENIED to the extent it seeks dismissal of Claim

Five, and Claim Five shall proceed against Defendants Urich and Wang in their

individual capacities;

       (7)    Defendants Raemisch, Avant, Smith, and Lake are hereby DISMISSED as

Defendants from this action and their names shall be removed from the case caption;

and

       (8)    A scheduling conference is set for February 28, 2019, at 9:00 a.m., and

the parties shall submit a joint proposed scheduling order to the Court no later than

February 21, 2019.


DATED: February 9, 2019                         BY THE COURT:

                                                s/Scott T. Varholak
                                                United States Magistrate Judge



                                           34
